Citation Nr: 1742217	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction in rating from 60 percent to 10 percent, effective December 1, 2014, for coronary artery disease (CAD) status post myocardial infarctions, stent placement and 3-vessel coronary artery bypass graft (CABG) was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since November 30, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970, during which he earned a Combat Infantryman Badge and a Purple Heart for his combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was last before the Board in March 2017, at which time it was remanded in order to schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017; a transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence does not show that at the time of the reduction there was actual improvement of the Veteran's CAD status post myocardial infarctions, stent placement and 3-vessel CABG to include in the ability to function in the ordinary conditions of life and work.

2.  For the period beginning December 1, 2014, the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The reduction in rating from 60 percent to 10 percent, effective December 1, 2014, for the Veteran's CAD status post myocardial infarctions, stent placement and 3-vessel CABG is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.344 (2016).

2.  The criteria for establishing entitlement to TDIU beginning December 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of the Reduction of CAD

Initially, generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

Respecting the due process provisions of 38 C.F.R. § 3.105(e) applicable in ratings reductions cases, the Board finds that the AOJ satisfied those due process notification requirements in this case.  Specifically, the Board notes that the Veteran underwent a VA examination of his CAD in February 2011 and June 2014.  In a June 2014 rating decision, the Veteran's 60 percent evaluation for that disability was proposed to be reduced 10 percent disabling on the basis of those examinations.  In a June 2014 letter, the Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence.  The Veteran requested a hearing in a July 2014 statement, although that hearing request was received more than 30 days after the June 2014 letter; he eventually testified before a Decision Review Officer (DRO) in September 2015 respecting the propriety of his CAD rating reduction.  However, the AOJ finalized the reduction from 60 percent to 10 percent disabling for the Veteran's CAD, effective December 1, 2014, in the September 2014 rating decision.  In light of these facts, the Board finds that the particularized procedure for reducing the Veteran's CAD evaluation from 60 percent to 10 percent disabling was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

Turning to the propriety of that action, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  

As an initial matter, 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at bar as the Veteran's 60 percent rating for his CAD was assigned beginning August 30, 2010.  Thus, the 60 percent rating was not in effect for greater than 5 years as of December 1, 2014.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

However, the Board finds that the rating reduction for the Veteran's CAD could not have been based on two proper findings necessary for such reduction.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board notes that the Veteran's 60 percent rating for his CAD was assigned in a December 2010 rating decision based on the findings in an August 2010 VA examination, which demonstrated an estimated METs level of 4.  The Veteran's heart was found to be normal with a left ventricular ejection fraction (LVEF) of 65 percent during that August 2010 VA examination.  

In the June 2014 rating decision that proposed the reduction and the September 2014 rating decision that finalized the reduction, the AOJ found that the Veteran's CAD met the rating criteria for a 10 percent rating based on February 2011 and June 2014 VA examinations.  Specifically, the Veteran had an estimated METs level of 4 and an LVEF of 65 percent on echocardiogram during the February 2011 VA examination.  In June 2014, the Veteran had an estimated METs level between 3 and 5, and an LVEF of 55 to 60 percent was noted in an April 2014 echocardiogram during that examination.  The June 2014 VA examiner, however, opined that the Veteran's echocardiogram results was the best overall measure of his cardiovascular capacity and was superior to the subjective interview METs assessment, as he also had a significant peripheral arterial disease which contributed to his METs level.  

Consequently, in effectuating the reduction, the AOJ relied upon the June 2014 examiner's conclusion that the LVEF findings were the better metric for assessing the Veteran's cardiovascular functioning, as well as the LVEF readings from the February 2011 and June 2014 VA examinations demonstrating an LVEF greater than 50 percent.  Thus, the AOJ concluded that the Veteran's CAD should be evaluated as 10 percent disabling.  

The Board has reviewed the February 2011 and June 2014 VA examination reports.  During those examinations, the examiners noted that the Veteran had LVEFs of 65 percent and 55 to 60 percent, respectively.  Thus, the February 2011 and June 2014 examination reports relied on to reduce the rating do not show improvement in this case.  Those reports show the exact same or slightly less than the LVEF of 65 percent noted in the August 2010 VA examination.  

Moreover, the Veteran's estimated METs level was 4 or within the 3 to 5 range throughout period at issue in this case.  The evidence is, therefore, not sufficient to show improvement in the Veteran's ability to function under the ordinary conditions of life and work.

In short, there was no improvement shown from the time of the award of the 60 percent rating based on the August 2010 examination and the February 2011 and June 2014 VA examinations.  Accordingly, the reduction of the Veteran's disability rating for his CAD status post myocardial infarctions, stent placement and 3-vessel CABG is void ab initio due to the failure of the AOJ to make the proper findings under Faust as noted above.  The Veteran's 60 percent rating for his CAD status post myocardial infarctions, stent placement and 3-vessel CABG is restored.  See 38 C.F.R. § 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


Entitlement to TDIU Since November 30, 2014

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

In its February 2016 decision, the Board denied TDIU prior to August 30, 2010, but awarded TDIU for the period of August 30, 2010 through November 30, 2014.  The Veteran did not ask for reconsideration of that decision, nor did he timely appeal that decision to the United States Court of Appeals for Veterans Claims.  Accordingly, that decision is final.  See 38 C.F.R. § 20.1100 (2016).  

The Board's award for TDIU in that decision, however, did not address the period since November 30, 2014, as the Veteran was not schedularly entitled to TDIU under 38 C.F.R. § 4.16(a) for that period because of the reduction of his service-connected CAD.  That issue remains on appeal at this time.  

As discussed above, the Board has found that reduction was not proper and has restored the 60 percent evaluation for the Veteran's CAD status post myocardial infarctions, stent placement and 3-vessel CABG, effective December 1, 2014.  Consequently, the Board must find, as it did in the February 2016 Board decision, that the schedular criteria has been met in this case, as the Veteran has one disability evaluated as 60 percent disabling.  See 38 C.F.R. § 4.16(a).  

In the February 2016 decision, the Board found that the evidence demonstrated that the Veteran's service connected disabilities warranted an award of TDIU on a schedular basis from the period from August 30, 2010 through November 30, 2014.  The basis of the Board's finding at that time was that the March 2011 VA general examiner found the effects on occupational activities from CAD were lack of stamina, weakness, and fatigue.  Additionally, the June 2014 examiner found the Veteran's CAD impacted his ability, as the Veteran claimed he was too weak to carry out his daily usual activities such as long walks and yard work.  

The Board does not find that the evidence during the period beginning December 1, 2014 warrants any change in this finding as to the period beginning on December 1, 2014.  Accordingly, by resolving reasonable doubt in his favor, the Board must find that for the period beginning December 1, 2014, the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment, for the same reasons articulated in the February 2016 Board decision.  See 38 C.F.R. §§ 3.102, 4.16.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in rating for the Veteran's CAD status post myocardial infarctions, stent placement and 3-vessel CABG was not proper; restoration of the 60 percent rating is granted, effective December 1, 2014.

Entitlement to TDIU, effective December 1, 2014, is granted, subject to the regulations governing the disbursement of monetary benefits.   



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


